Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 10/05/2021.
As per instant Amendment, claims 1, 5-6, 8, 12-13, 15 and 18-23 have been amended and claims 3-4, 10-11 and 16-17 have been cancelled. Claims 1-2, 5-9, 12-15 and 18-23 are pending.
Response to Arguments
The objection to the claims 22-23 withdrawn as the claims have been amended.
The previous rejection of claims 1, 3, 8, 10, 15-16 and 21-23 under 35 U.S.C. § 102 (a) (1) is withdrawn in response to the applicant's amendments. 
The previous rejection of claims 2, 7, 9 and 14 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
Claims 1-2, 5-9, 12-15 and 18-23 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Zhao (US 2018/0060580), in view of Girod (US 6,112,219), in view of Feeney (US 2010/0162400), in view of Davis (US 2017/0017793) and further in view of Avasarala (US 2014/0090061), alone or in combination fails to anticipate or render obvious the claim invention.  
Zhao (prior art of record) discloses a system for training a machine learning model to detect malicious container files; the convolutional neural network may apply, to input data (e.g., a container file) as receiving the container file, i.e. executable file, a plurality of kernels adapted to process and extract information from portions of the input data and each file stored as a continuous set of bytes at an offset from a beginning of the container file; training, based at least on training data, a machine learning model to enable the machine learning model to determine whether at least one container file includes at least one file rendering the at least one container file malicious; analyzing, a container file as a whole may be inefficient thus, the container file is converted into  a vector space having features; classifying a container file may include utilizing a machine learning model configured to analyze the files individually. For example, the machine learning model may be a neural network including, for example, a convolutional neural network (CNN) and Pooling Layer. –See the abstract and par. 0004, 0017-0018, 0020, 0024-0025 and 0026 of Zhao.
Feeney (prior art of record) discloses methods and systems for detecting exploits. A received file is examined to determine whether or not it corresponds to any of one or more predetermined models of normal file types; system uses per-file-type threshold-probabilities in conjunction with a decision function to infer, give the probability of a  See the abstract and par. 0064 of Feeney.
Davis (prior art) discloses a system for classifying one or more scripts using machine learning and more specifically to the use of neural networks in the detection of malware; the convolutional neural network include a first convolution layer, second convolution layer, a pooling layer, a fully connected layer, and an output layer. The convolutional neural network can include a different number of convolution layers and the pooling layer can be configured to further process the output from a preceding convolution layer by applying one or more pooling functions including, for example, a maximum pooling function- See the abstract, par. 0002, 0036 and 0052 of Davis.
Avasarala (prior art) discloses systems and methods for automated machine-learning malware detection that receives a set of training files which are each known to be either malign or benign, partitions the set of training files into a plurality of categories; generates a plurality of attribute class-specific feature vectors (FVs) for the training files using the determined features and the feature set description, wherein the FVs are vectors of features present in malign files of the attribute class, concatenates the plurality of attribute class-specific FVs into an extended feature vector (EFV) for the training files, and generates a target file classifier based on the EFV using a plurality of classifier algorithms - See the abstract and par. 0023 of Avasarala.
Zhao, Girod, Feeney, Davis and Avasarala teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8, 15 and 21.  For example, none of the cited prior art teaches or suggest the steps of, passing the vectors through a convolutional neural network (CNN), wherein the CNN further includes a max pooling laver and a plurality of fully connected layers, and wherein the plurality of convolutional layers includes a first set of convolutional layers and a second set of convolutional layers, and wherein said passing the vectors through the CNN comprises: passing the vectors to an input of the first set of convolutional layers; passing an output of the first set of convolutional layers to an input of the max pooling layer; passing an output of the max pooling layer to an input of the second set of convolutional layers; passing an output of the second set of convolutional layers to an input of the global average pooling layer; and passing an output of the global average pooling layer to an input of the fully connected layers. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2, 5-7, 9, 12-14, 18-20 and 22-23 are directly or indirectly dependent upon claims 1, 8, 15 and 21 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANCHIT K SARKER/Examiner, Art Unit 2495